DETAILED ACTION

This is in response to the amendment filed 12 October 2021.
As a result of the amendment, claims 1, 11 and 19 are amended. Therefore claims 1 -20 are currently pending in the application. Claims 1, 11 and 19 are independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 11 and 19 are objected to because of the following informalities:  
Regarding claim 1, the claim recites “the services at least comprise lane services …. wherein the lane micro services comprises lane micro services” The first “lane micro services appears to be a typographical error that is intended to be “lane [[micro]] services” and will be examined as such.
Regarding claims 11 and 19, the claims are objected to for a similar rational as regarding claim 1 above.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 5, 11 - 13, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braswell et al. (NPL: “Enabling the On Demand Store with IBM Store Integration Framework”; February 2007; hereinafter “Braswell”) in view of Kakino (U.S. PGPub 2017/0186285; Jun. 29, 2017; hereinafter “Kakino”).
Regarding claim 1, Braswell teaches a method, comprising: [Section 14, starting page 339]
obtaining hardware settings for a terminal; [Device Characteristics Fig 14-19; A Device Characteristics record is used to configure all the devices that are attached to a POS client. (page 382); page 275 further teaches Inventory scans to “obtain hardware, software, and configuration information.”]
providing an interface to a modularized architecture comprising services;  [ImageBuilder GUI (page 371); Configure Panel, Fig 14-14; Configuring an image involves adapting it for a specific environment and specific hardware (page 373)]
receiving, from the interface, customizations to the services; [configure panel Fig 14-14, page 373 and Build panel, Fig 14-16; Use the Configure panel, shown in Figure 14-14, to customize the image to desired specifications. (page 373)]
creating an installation package that defines a processing environment from the hardware settings and the customizations; and [The Build Panel Fig 14-16; Click Prepare and Build to create the disk image from the image template directory. (page 375)]
causing the installation package to be installed on the terminal with the processing environment initiated on the terminal. [Section 14.10.8; After initializing Linux, it loads the STNJ image from the tftpboot/image directory of the branch server, followed by the Java image you built. (page 393)]
While Braswell teaches that the method to create an install package may be performed on a terminal such as a Point-of-sale(POS) server application [page 323, 2nd bullet, A hosting platform for applications such as: - Point-of-sale (POS) server application], Braswell does not specifically teach that the services for the terminal at least comprise lane service, security service and cash management services.
However, in the related art of a register system [Abstract], Kakino teaches that a point of sale terminal [Fig 1, item 2A] at least comprises lane services, [item 25, scanner] security services, [item 21 processor, item 27, scale- user authentication service] and cash management services, [item 29, automatic change dispenser]
wherein the lane [[micro]] services comprises lane micro services comprising first customized features for a scanner, a bag scale, a produce scale, a touchscreen display, tri-lights, a card reader, a currency acceptor, a currency and coin dispenser, a camera, and a receipt printer, [item 25, 26, 28]
wherein the security services comprises security micro services comprising second customized features for customer authentication, transaction authentication, and item authentication based on weight and captured item images, [When the merchandise code is input through the input unit, the processor 21 acquires the weight value of the merchandise identified by the merchandise code from the merchandise data file. By comparing a measured value on the scale unit 27 and the weight value from the merchandise data file, the processor 21 confirms validity of the merchandise registration. (¶ [0021])]
wherein the cash management services comprise cash management micro services comprising third customized features for managing and authenticating currency, processing checks, managing currency and coin denomination totals for scheduling of currency replenishment [The automatic change dispenser 29 performs a counting function of counting cash inserted from a slot and a payout function of paying out a change corresponding to change data. (¶ [0023])]

Regarding claim 2, the combination of Braswell/Kakino teaches the method of claim 1, and Braswell in the combination further teaches obtaining further includes receiving the hardware settings from an agent that executes on the terminal and performs auto discovery for peripheral devices interfaced to the terminal. [Configuring an image involves adapting it for a specific environment and specific hardware.  (page 373); Page 644 further teaches administration tools to gather hardware and software information.]
Regarding claim 3, the combination of Braswell/Kakino teaches the method of claim 1, and Braswell in the combination further teaches providing further includes assembling the services as a default set of services, configuration files, and a workflow data structure accessible to the interface based on the hardware settings. [you simply select a default configuration based on the system’s role in your store, which can be POS, help desk, service, gift registry, or many others. (§ 14.10, page 379)]
Regarding claim 4, the combination of Braswell/Kakino teaches the method of claim 1, and Braswell in the combination further teaches receiving further includes modifying the configuration files with user-interface settings received from a user operating the interface. [IBM Retail Environment for SUSE Linux POS Client Configuration allows you to configure the following: the document then lists several customized configurations that may be configured (§ 14.10, page 379); § 14.10.3; Device Characteristics records (page 382)]
Regarding claim 5, the combination of Braswell/Kakino teaches the method of claim 1, and Braswell in the combination further teaches modifying further includes modifying the configuration files with specific features associated with specific ones of the services as identified by the user through the interface. [Fig 14-20; “Edit existing device records” teaches editing device configurations (page 383)]
Regarding claim 11, Braswell teaches a method, comprising: [§ 14, pages 339-390]
providing a modular architecture of transaction terminal services hosted on nodes of a network; [Fig 9-1; (page 278)]
identifying a transaction terminal type associated with a target transaction terminal; [you simply select a default configuration based on the system’s role in your store, which can be POS, help desk, service, gift registry, or many others. (§ 14.10, page 379)]
assembling a default set of the transaction terminal services based on the transaction terminal type; [you simply select a default configuration based on the system’s role in your store, which can be POS, help desk, service, gift registry, or many others. (§ 14.10, page 379)]
receiving, through an interface, customized configurations to a default set; [IBM Retail Environment for SUSE Linux POS Client Configuration allows you to configure the following: the document then lists several customized configurations that may be configured (§ 14.10, page 379)]
recording the customized configurations in configuration files and a workflow data structure; [§ 14.10.3; Device Characteristics records (page 382)]
generating an installation package based on the default set, the customized configurations, the configuration files, and the workflow data structure; and [§ 14.10.6; You use a Client Role to define all the configuration information that is required for a POS client. (page 389)]
[§ 14.10.7, step 3. Copy the POS Client image and stnj files from the build server, located in opt/SLES/POS/image, to the /tftpboot/boot directory on the branch server. (page 390)]
While Braswell teaches that the method to create an install package may be performed on a terminal such as a Point-of-sale(POS) server application [page 323, 2nd bullet, A hosting platform for applications such as: - Point-of-sale (POS) server application], Braswell does not specifically teach that the services for the terminal at least comprise lane service, security service and cash management services.
However, in the related art of a register system [Abstract], Kakino teaches that a point of sale terminal [Fig 1, item 2A] at least comprises lane services, [item 25, scanner] security services, [item 21 processor, item 27, scale] and cash management services, [item 29, automatic change dispenser]
wherein the lane [[micro]] services comprises lane micro services comprising first customized features for a scanner, a bag scale, a produce scale, a touchscreen display, tri-lights, a card reader, a currency acceptor, a currency and coin dispenser, a camera, and a receipt printer, [item 25, 26, 28]
wherein the security services comprises security micro services comprising second customized features for customer authentication, transaction authentication, and item authentication based on weight and captured item images, [When the merchandise code is input through the input unit, the processor 21 acquires the weight value of the merchandise identified by the merchandise code from the merchandise data file. By comparing a measured value on the scale unit 27 and the weight value from the merchandise data file, the processor 21 confirms validity of the merchandise registration. (¶ [0021])]
[The automatic change dispenser 29 performs a counting function of counting cash inserted from a slot and a payout function of paying out a change corresponding to change data. (¶ [0023])]
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the Point-of-sale terminal of Braswell would comprise the lane services, security services and cash management services as taught by Kakino to achieve a point-of sale terminal that can improve the efficiency of a checkout process (Kakino: ¶ [0008])
Regarding claim 12, the combination of Braswell/Kakino teaches the method of claim 11, and Braswell in the combination further teaches obtaining hardware settings associated with peripherals interfaced to the target transaction terminal. [Configuring an image involves adapting it for a specific environment and specific hardware.  (page 373); Page 644 further teaches administration tools to gather hardware and software information.]
Regarding claim 13, the combination of Braswell/Kakino teaches the method of claim 11, and Braswell in the combination further teaches assembling further includes adjusting the default set based on the hardware settings. [you simply select a default configuration based on the system’s role in your store, which can be POS, help desk, service, gift registry, or many others. (§ 14.10, page 379)]
Regarding claim 15, the combination of Braswell/Kakino teaches the method of claim 11, and Braswell in the combination further teaches recording further includes adjusting user- [IBM Retail Environment for SUSE Linux POS Client Configuration allows you to configure the following: the document then lists several customized configurations that may be configured (§ 14.10, page 379); § 14.10.3; Device Characteristics records (page 382)]
Regarding claim 19, Braswell teaches a system, comprising: a processor; a non-transitory computer-readable storage medium having executable instructions representing a processing environment creator; and the processing environment creator when executed by the processor from the non-transitory computer-readable storage medium cause the processor to: [Fig 7-1, Tivoli server Endpoint manager; § 7.1 page 137, first bullet]
The claim then recites the method of claim 11, and is rejected under a similar rational as regarding claim 11 above.
Claim 6 - 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braswell in view of Huber (U.S. PGPub 2014/0012802; Jan. 9, 2014; hereinafter “Huber”).
Regarding claim 6, Braswell teaches the method of claim 5. While Braswell teaches determining a workflow [§ 19.2.1; page 600], Braswell does not teach modifying further includes automatically adjusting the workflow data structure based on the specific features and providing the modified workflow data structure to the user for modification through the interface.
However, in the related art of workflow management system [Abstract], Huber teaches modifying further includes automatically adjusting the workflow data structure based on the specific features [a precise sequence of the workflow depends on the actual data included in the database device 5d, i.e. the actual data is considered when executing the workflow, here in the form of parameters, in order to adjust the process of the workflow to the actual status of the IT-infrastructure. (¶ [0052])] and providing the modified workflow data structure to the user for modification through the interface. [The arrow P1 starts at a workflow draft device 5ea, marked as "workflow designer", which preferably provides a user interface by which user interface a user can access the workflow templates V1, in order to prepare new and/or adjusted workflow templates and save them in the storage device 5b. (¶ [0053])]
Huber further teaches allowed to “enrich a workflow … with tactual data of the IT-infastructure and this way to adjust its execution to an actual status of the IT-infrastructure” (¶ [0051])
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the teaching of Huber with the method of Braswell to achieve a method in which a workflow is based on specific hardware features
Regarding claim 7, the combination of Braswell/Huber teaches the method of claim 6, and Huber in the combination further teaches automatically adjusting further includes receiving modifications to the modified workflow data structure from the user through the interface. [The arrow P1 starts at a workflow draft device 5ea, marked as "workflow designer", which preferably provides a user interface by which user interface a user can access the workflow templates V1, in order to prepare new and/or adjusted workflow templates and save them in the storage device 5b. (¶ [0053])]
Regarding claim 14, Braswell teaches the method of claim 11. While Braswell teaches determining a workflow [§ 19.2.1; page 600], Braswell does not teach recording further includes adjusting a process flow for the default set based on particular custom configurations received through the interface for the workflow data structure.
[Abstract], Huber teaches further includes adjusting a process flow for the default set based on particular custom configurations received through the interface for the workflow data structure. [The arrow P1 starts at a workflow draft device 5ea, marked as "workflow designer", which preferably provides a user interface by which user interface a user can access the workflow templates V1, in order to prepare new and/or adjusted workflow templates and save them in the storage device 5b. (¶ [0053])]
Huber further teaches allowed to “enrich a workflow … with tactual data of the IT-infastructure and this way to adjust its execution to an actual status of the IT-infrastructure” (¶ [0051])
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the teaching of Huber with the method of Braswell to achieve a method in which a workflow is based on specific hardware features
Claim 8 - 10, 16 - 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braswell in view of Kakino and further in view of  Markande et al. (U.S. PGPub 2014/0026122; Jan. 23, 2014; hereinafter “Markande”).
Regarding claim 8, the combination of Braswell/Kakino teaches the method of claim 1. While Braswell teaches testing is required [Prior to distribution, you must create and test a software package on a system similar to the eventual target machines. (page 227)], the combination does not specifically teach creating a virtual machine on a server that simulates the hardware settings with the installation package installed and the processing environment initiated within the virtual machine.
However, in the related art of testing of applications, Markande teaches creating a virtual machine on a server that simulates the hardware settings with the installation package installed [Fig 3, steps 320 - 370; ¶¶ [0052]-[0053] teach creating a cloud (i.e. virtual) machine and simulating the configuration on the virtual machine.]
Markande further teaches that virtual testing will “allow the applications to be subjected to high volume test loads that mimic loads the applications are expected to be subjected to in realtime when released for production use.” (¶ [0003])
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the teaching of virtual testing of Markande to the method of the combination of Braswell/Kakino to achieve a method in which the configuration is tested on a virtually machine for the benefit of mimicking load the applications are expected to be subjected to when released for production use.
Regarding claim 9, the combination of Braswell/Kakino/Markande teaches the method of claim 8 and Markande in the combination further teaches creating the virtual machine further includes processing mock transactions on the virtual machine. [test loads that mimic loads the applications are expected to be subjected to (¶ [0003])]
Regarding claim 10, the combination of Braswell/Kakino/Markande teaches the method of claim 9 and Markande in the combination further teaches processing further includes adjusting the customizations based on the processing within the installation package. [These usage metrics can be used by the system 100 to determine whether an AUT or underlying cloud resources are to be scaled up or down. (¶ [0018])]
Regarding claim 16, the combination of Braswell/Kakino teaches the method of claim 1. While Braswell teaches testing is required [Prior to distribution, you must create and test a software package on a system similar to the eventual target machines. (page 227)], the 
However, in the related art of testing of applications, Markande teaches creating a virtual machine on a server that simulates the hardware settings with the installation package installed and the processing environment initiated within the virtual machine. [Fig 3, steps 320 - 370; ¶¶ [0052]-[0053] teach creating a cloud (i.e. virtual) machine and simulating the configuration on the virtual machine.]
Markande further teaches that virtual testing will “allow the applications to be subjected to high volume test loads that mimic loads the applications are expected to be subjected to in realtime when released for production use.” (¶ [0003])
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the teaching of virtual testing of Markande to the method of Braswell to achieve a method in which the configuration is tested on a virtually machine for the benefit of mimicking load the applications are expected to be subjected to when released for production use.
Regarding claim 17, the combination of Braswell/Kakino/Markande teaches the method of claim 16, and Markande in the combination further teaches testing further includes modifying the installation package based on results of the testing through changes received via the interface. [These usage metrics can be used by the system 100 to determine whether an AUT or underlying cloud resources are to be scaled up or down. (¶ [0018])]
Regarding claim 18, the combination of Braswell/Kakino/Markande teaches the method of claim 16, and Markande in the combination further teaches testing further includes automatically modifying the installation package based on results of the testing. [Usage metrics can be generated by the agents and sent to a central server, where they can be accessed and analyzed by other components of the system 100. (¶ [0024])]
Regarding claim 20, the claim recites the limitations of claim 16, and is rejected under a similar rational as regarding claim 16 above.
Response to Arguments
Applicant's arguments filed 12 October 2021 have been fully considered but they are not persuasive. 
The applicant argues that Braswell does not teach or suggest a terminal that at least includes lane services, security services and cash management services. [Remarks, page 7; 5th - 6th paragraphs].
The Examiner respectfully disagrees. Braswell teaches that the terminal is a point-of-sale terminal (page 323, 2nd bullet). Braswell does not specifically teach that a point-of-sale terminal comprises the claimed services, however Kakino teaches that these services are common services for a point-of-sale terminal which has the advantage of making a checkout process more efficient.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEVELN whose telephone number is (571)272-9865. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571)272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.N./            Examiner, Art Unit 2186                     
/KIM HUYNH/            Supervisor Patent Examiner, Art Unit 2186